Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 9, 21, 22, 26, 28, 30, 35-37, 39, 96-101 are pending and are under examination on the merits.
Claims 9, 21, 22, 30 are amended.
Claims 2-7, 10-20, 23, 27, 29, 31-34, 38, 40-55, 58, 62-87 are previously canceled.
Claim 8 is newly canceled.
No claims are newly added.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
 

Claim Rejections - 35 USC § 112
The rejection of claims 22, 96-98 under 35 U.S.C. 112(b) second paragraph, as being indefinite in the previous action is withdrawn in view of applicant’s amendment deleting the confusing monomers of claim 22.
 
The rejection of claims 9, 30 under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the independent claim is withdrawn in view of applicant’s amendments to the claims deleting the non-amide monomers. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 recites several monomers, however claim 39 upon which it depends limits those monomers to specific amide-containing groups.  Hydroxymethylacrylamide, [tris(hydroxymethyl)methyl]acrylamide, 3-acrylamidopropanoic acid and N-(3-aminopropyl)methacrylamide all have different units off the nitrogen atom of the amide group than is recited in claim 39. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Interpretation
As previously stated, for the independent claims, which all recite “monodisperse” magnetic hydrogel polymer particles: In the specification it is stated “the term ‘monodisperse’ means that for a plurality of particles (e.g. at least 100, more preferably at least 1000) the particles have a coefficient of variation (CV) or % polydispersity of their diameters of less than 20%, for example less than 15%, typically of less than 10% and optionally of less than 8%, e.g. less than 5%.”
Since applicant has so defined the term, any applied art will have to meet the standard of coefficient of variation or % polydispersity of less than 20% to meet the claim term “monodisperse”. However, since the number of particles measured in the instant citation is exemplary it is not a requirement of the definition.
Power of Attorney
A power of attorney was filed and has been accepted by the Office. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 9 and 21 over “Polymer Microgels: Reactors for Semiconductor, Metal, and Magnetic Nanoparticles” by Zhang et al in view of “The preparation and physico-chemical properties of poly(N-ethylacrylamide) microgels” by Lowe as evidenced by N-ethylacrylamide by Chemdraw, Acrylic Acid by Chemdraw, and 2-hydroxy ethyl acrylate by Chemdraw are withdrawn in view of applicant’s amendment to claims 9 and 21 deleting the methacrylate monomers. 

Claims 22, 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020106659 by Karlou-Eyrisch et al. 
Karlou-Eyrisch describes superparamagnetic bead polymers.
Regarding claim 22, Karlou-Eyrisch describes magnetic hydrogel particles (hydrophilic crosslinked beads paragraph 12; magnetic in abstract). The particles at least overlap with the instant “monodisperse” characteristic: Karlou-Eyrisch describes a distribution measurement in which the volume distribution/number distribution is “less than 1.5” and encourages narrow particle size distribution as beads with narrow particle size distribution are particularly suitable for isolating nucleic acids (paragraph 21). Thus it would be obvious to one of ordinary skill to arrive at polydispersity in the instant “monodisperse” range given Karlou-Eyrisch’s disclosure of volume distribution/number distribution is “less than 1.5” and stated motivation to have narrow particle size distribution. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Karlou-Eyrisch describes values and motivation overlapping with the claimed range.
Karlou-Eyrisch does not explicitly state that the magnetic particles are nanoparticulate. However, the process for creating the magnetic particles involves uptake of iron salts (i.e. molecules) into the beads which are then converted to iron hydroxide, which is heated to become iron oxide within the beads (paragraph 37, 38). The particle size of the beads themselves is as small as 1 micron (paragraph 20). Thus even with iron oxide coalescence within the beads, the maximum size of an iron oxide particle inside a 1 micron-diameter bead must be less than one micron. One of ordinary skill would thus reasonably expect the magnetic particles to possess nano-sized dimensions, i.e. be nanoparticulate. 
Karlou-Eyrisch describes acrylamide and methacrylamide monomers (paragraph 14) and crosslinker methylene-N,N'-bisacrylamide (paragraph 16). 

Regarding claim 96, since Karlou-Eyrisch describes the coalescence of iron oxide particles after polymerization of the beads (paragraph 34-38), the iron oxide must reside where the polymer is not, i.e. in pores of the polymer.

Regarding claim 97, Karlou-Eyrisch is silent as to the porosity. The instant specification states that high porosity is hard to achieve using precipitation polymerization (instant publication paragraph 4), but otherwise does not distinguish the instantly claimed range of porosity. There are no instant comparative examples which exhibit porosity outside the claimed range. Karlou-Eyrisch describes inverse suspension polymerization (paragraph 25), i.e. not precipitation polymerization. Karlou-Eyrisch’s particles are evidently porous as the beads are highly swellable in water (paragraph 22). Since the instant range is large and Karlou-Eyrisch discloses highly swellable beads, one of ordinary skill would reasonably expect Karlou-Eyrisch’s range of porosity to overlap with that claimed.

Regarding claim 98, Karlou-Eyrisch describes superparamagnetic iron oxide (paragraph 39). 

Claims 22, 96-98 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-012895 by Ebisawa et al.
Ebisawa describes a magnetic/polymer composite.
Regarding claim 22, Ebisawa describes magnetic hydrogel particles (overview). Regarding “monodisperse”, Ebisawa states that the particles are monodisperse (paragraph 6, 7) but does not measure the polydispersity as the instant specification does. Ebisawa measures the diameters at different points in synthesis and finds the Dw (weight-average diameter) and Dn (number-average diameter) to be almost the same (paragraph 40, Table 5; see also paragraph 19); e.g. Dw/Dn is around 1.01, which indicates a polydispersity index of 1.01 or roughly 1% in the instant terms. Ebisawa states that by making the hydrogel particles monodisperse, they are excellent in dispersion stability (paragraph 7). Thus it is obvious to one of ordinary skill to arrive at values at least overlapping with the claimed “monodisperse” because of values disclosed by Ebisawa and Ebisawa’s stated motivation to have more monodisperse particles. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Karlou-Eyrisch describes values and motivation overlapping with the claimed range.
Ebisawa does not explicitly state that the magnetic particles are nanoparticulate. However, the hydrogel particles themselves are sub-micron (paragraph 19, see also Original JP document for Fig.3b demonstrating magnetic hydrogel particles with radius on the order of 0.5 microns). The magnetite (iron oxide) is inside the particles (paragraph 21) thus must be smaller than the particles themselves. One of ordinary skill would thus reasonably expect the magnetic particles to possess nano-sized dimensions, i.e. be nanoparticulate.
Ebisawa describes acrylamide monomer and methylene bis acrylamide crosslinker (paragraph 9). 

 Regarding claim 96, since Ebisawa describes precipitation of magnetite after polymerization, the iron oxide must reside within the pores of polymerized monomers (paragraph 10, 11, 14). 

Regarding claim 97, Ebisawa is silent as to the porosity. The instant specification states that high porosity is hard to achieve using precipitation polymerization (instant publication paragraph 4), but otherwise does not distinguish the instantly claimed range of porosity. There are no instant comparative examples which exhibit porosity outside the claimed range. Ebisawa uses the same seed polymerization technique instantly described (Ebisawa paragraph 17; instant publication paragraph 11)- also not precipitation polymerization. Ebisawa’s particles are evidently porous as they swell in water (paragraph 13). Since the instant range is large and Ebisawa prepares the beads in a similar fashion to instant, one of ordinary skill would reasonably expect Ebisawa’s range of porosity to overlap with that claimed.

Regarding claim 98, Ebisawa describes magnetite, i.e. iron oxide, which is superparamagnetic (paragraph 11, 14).


Claims 26, 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over US 20020106659 by Karlou-Eyrisch et al in view of “A Tunable Hydrogel for Encapsulation and Controlled Release of Bioactive Proteins” by Delgado et al. 
Karlou-Eyrisch is described above. 
Regarding claim 26, Karlou-Eyrisch describes magnetic hydrogel particles (hydrophilic crosslinked beads paragraph 12; magnetic in abstract). The particles at least overlap with the instant “monodisperse” characteristic: Karlou-Eyrisch describes a distribution measurement in which the volume distribution/number distribution is “less than 1.5” and encourages narrow particle size distribution as beads with narrow particle size distribution are particularly suitable for isolating nucleic acids (paragraph 21). Thus it would be obvious to one of ordinary skill to arrive at polydispersity in the instant “monodisperse” range given Karlou-Eyrisch’s disclosure of volume distribution/number distribution is “less than 1.5” and stated motivation to have narrow particle size distribution. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Karlou-Eyrisch describes values and motivation overlapping with the claimed range.
Karlou-Eyrisch does not explicitly state that the magnetic particles are nanoparticulate. However, the process for creating the magnetic particles involves uptake of iron salts (i.e. molecules) into the beads which are then converted to iron hydroxide, which is heated to become iron oxide within the beads (paragraph 37, 38). The particle size of the beads themselves is as small as 1 micron (paragraph 20). Thus even with iron oxide coalescence within the beads, the maximum size of an iron oxide particle inside a 1 micron-diameter bead must be less than one micron. One of ordinary skill would thus reasonably expect the magnetic particles to possess nano-sized dimensions, i.e. be nanoparticulate. 
Karlou-Eyrisch describes acrylamide, methacrylamide and N,N-dimethacrylamide monomers (paragraph 14) and crosslinker methylene-N,N'-bisacrylamide (paragraph 16). The crosslinker is close but does not meet the instantly claimed crosslinker in R6.  
Delgado describes hydrogel particles with a novel crosslinker.
Delgado describes hydrogel particles made from N,N-dimethacrylamide monomer, like Karlou-Eyrisch (Karlou-Eyrisch paragraph 14, Delgado p.263 col 1 Scheme 1). Delgado describes using the crosslinker (ethylenedioxy) bis[2,2’-(N-acryloylamino)ethane] (abstract, p.263 col 1 Scheme 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This meets the instant claim wherein r=2 and s=2 and n=1.
Delgado states that this crosslinker enables better swelling abilities to traditional crosslinkers (p.267 col 1 final paragraph). Thus it would be obvious to one of ordinary skill to use Delgado’s crosslinker in Karlou-Eyrisch’s N,N-dimethacrylamide hydrogel particles to increase swelling abilities. 

Regarding claim 99, since Karlou-Eyrisch describes the coalescence of iron oxide particles after polymerization of the beads (paragraph 34-38), the iron oxide must reside where the polymer is not, i.e. in pores of the polymer.

Regarding claim 100, Karlou-Eyrisch is silent as to the porosity. The instant specification states that high porosity is hard to achieve using precipitation polymerization (instant publication paragraph 4), but otherwise does not distinguish the instantly claimed range of porosity. There are no instant comparative examples which exhibit porosity outside the claimed range. Karlou-Eyrisch describes inverse suspension polymerization (paragraph 25), i.e. not precipitation polymerization. Karlou-Eyrisch’s particles are evidently porous as the beads are highly swellable in water (paragraph 22). Since the instant range is large and Karlou-Eyrisch discloses highly swellable beads, one of ordinary skill would reasonably expect Karlou-Eyrisch’s range of porosity to overlap with that claimed.

Regarding claim 101, Karlou-Eyrisch describes superparamagnetic iron oxide (paragraph 39). 

Claims 26, 99-101 are rejected under 35 U.S.C. 103 as being unpatentable over JP 08-012895 by Ebisawa et al in view of A Tunable Hydrogel for Encapsulation and Controlled Release of Bioactive Proteins” by Delgado et al.
Ebisawa is described above.
Regarding claim 26, Ebisawa describes magnetic hydrogel particles (overview). Regarding “monodisperse”, Ebisawa states that the particles are monodisperse (paragraph 6, 7) but does not measure the polydispersity as the instant specification does. Ebisawa measures the diameters at different points in synthesis and finds the Dw (weight-average diameter) and Dn (number-average diameter) to be almost the same (paragraph 40, Table 5; see also paragraph 19); e.g. Dw/Dn is around 1.01, which indicates a polydispersity index of 1.01 or roughly 1% in the instant terms. Ebisawa states that by making the hydrogel particles monodisperse, they are excellent in dispersion stability (paragraph 7). Thus it is obvious to one of ordinary skill to arrive at values at least overlapping with the claimed “monodisperse” because of values disclosed by Ebisawa and Ebisawa’s stated motivation to have more monodisperse particles. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Karlou-Eyrisch describes values and motivation overlapping with the claimed range.
Ebisawa does not explicitly state that the magnetic particles are nanoparticulate. However, the hydrogel particles themselves are sub-micron (paragraph 19, see also Original JP document for Fig.3b demonstrating magnetic hydrogel particles with radius on the order of 0.5 microns). The magnetite (iron oxide) is inside the particles (paragraph 21) thus must be smaller than the particles themselves. One of ordinary skill would thus reasonably expect the magnetic particles to possess nano-sized dimensions, i.e. be nanoparticulate.
Ebisawa describes acrylamide monomer and methylene bis acrylamide crosslinker (paragraph 9). 
Delgado describes hydrogel particles with a novel crosslinker.
Delgado describes hydrogel particles made from N,N-dimethacrylamide monomer, a similar monomer to Ebisawa (Ebisawa paragraph 9 acrylamide, Delgado p.263 col 1 Scheme 1). Delgado describes using the crosslinker (ethylenedioxy) bis[2,2’-(N-acryloylamino)ethane] (abstract, p.263 col 1 Scheme 1):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

This meets the instant claim wherein r=2 and s=2 and n=1.
Delgado states that this crosslinker enables better swelling abilities to traditional crosslinkers (p.267 col 1 final paragraph). Thus it would be obvious to one of ordinary skill to use Delgado’s crosslinker in Ebisawa’s acrylamide hydrogel particles to increase swelling abilities. 

Regarding claim 99, since Ebisawa describes precipitation of magnetite after polymerization, the iron oxide must reside within the pores of polymerized monomers (paragraph 10, 11, 14). 

Regarding claim 100, Ebisawa is silent as to the porosity. The instant specification states that high porosity is hard to achieve using precipitation polymerization (instant publication paragraph 4), but otherwise does not distinguish the instantly claimed range of porosity. There are no instant comparative examples which exhibit porosity outside the claimed range. Ebisawa uses the same seed polymerization technique instantly described (Ebisawa paragraph 17; instant publication paragraph 11)- also not precipitation polymerization. Ebisawa’s particles are evidently porous as they swell in water (paragraph 13). Since the instant range is large and Ebisawa prepares the beads in a similar fashion to instant, one of ordinary skill would reasonably expect Ebisawa’s range of porosity to overlap with that claimed.

Regarding claim 101, Ebisawa describes magnetite, i.e. iron oxide, which is superparamagnetic (paragraph 11, 14).

Allowable Subject Matter
Claims 39 and its dependents claim 9, 28, 30, 35-37 allowed.
Claim 21 would be allowable if the 112(d) rejection set forth above were overcome. 
None of the applied prior art herein or in previous actions has had the polymer coating instantly claimed in claim 39. This constitutes the closest art to the instant claim and motivation is lacking to arrive at the coating. 

Response to Arguments
Applicant’s argument p.6 of Remarks submitted 3/7/22 has been considered and is persuasive. Applicant has amended around the previously applied art for claims 9 and 21. However, applicant’s IDS provided two primary references which render obvious some claimed subject matter. These are applied in rejection above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/               Examiner, Art Unit 1766                                                                                                                                                                                         /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766